DETAILED ACTION
Receipt is acknowledged of Applicant’s RCE, amendments to the claims, amendments to the specification, and remarks, all filed on 24 June 2022.
The objection to the specification cited in the previous Office action is withdrawn in view of the amendments to the specification.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0054615 (“Straub”) (currently of-record) in view of US 2020/0054551 (“Lindsay”) (currently of-record) further in view of US 2017/0112855 (“Modi”) (currently of-record) further in view of US 20090018921 (“Aziz”) (see PTO-892).
Regarding instant claim 1 and 2, Straub teaches a pharmaceutical compositions which can be in the form of an oral dosage form such as a dissolvable sheet (claim 4 and [0078]). The pharmaceutical compositions comprise a first active pharmaceutical component and a second active pharmaceutical component. The compositions may be constructed in such a manner as to limit the physical contact between the first and second active pharmaceutical components, thus preventing any degradation of the active pharmaceutical components resulting from interaction between the two components (abstract). A trilayered dosage form comprises a middle layer comprising inert materials [0193]. Note that the middle layer is made of fillers, binding agents, disintegrants, glidants and lubricants (Table 13) wherein all these categories are described as having multiple of food grade materials (see [0045] for fillers, [0048] for disintegrants, [0049] for binding agents, [0058] for glidants and [0059] for lubricants). The drug may be a naturally-occurring plant-derived drug such as marijuana and the compositions described herein can be used to treat patients addicted to these substances generally and/or to a more specific ingredient therein ([0129, 0134]. 
The reference also teaches the limitation recited in claim 4, since Straub does not provide a specific adhesive material between the layers and since the middle layer contain food- grade materials as discussed hereinabove and is located between the other two layers it would be obvious that the materials included in the middle layer have adhesive characteristics. 
Regarding instant claim 5, the reference teaches that the compositions of the active agents comprise surface active agents [0036]. The surface active agents comprise lecithin [0047]. 
Regarding claim 6, the multilayered dosage form contains pregelatinized starch and sodium starch glycolate [0048]. 
Regarding claim 7, the reference discloses using ascorbic acid [0051]. 
As per instant claim 9, the claim uses the transitional phrase “consisting of’ which herein limits the multi-layer edible strip to three layers only; however, the phrase does not limit the composition of each layer by any means because of using the phrases “formulation including” and “food film base” which do not specify what would be included and/or excluded from these formulations. Thus, the claim is properly rejected because Straub teaches a tri-layered sheet wherein the drug can be marijuana and the middle layer comprise food grade isolating material.
The reference lacks teaching the dimension recited in claim 3 and the amount of THC in the dosage form of claim 8.
Lindsay teaches sublingual cannabis dosage forms. The dosage form can be in the form of a strip [0004, 0065 and 0149] and comprise THC ([0003, 0013, 0144, 0155, 0156, 0162, 0164, 0240-0244, 0326-0327, 0382], Tables 3-6 Example 11). Regarding instant claim 3, the reference teaches a thickness of about 0.1 mm [0389] which is within the range recited in the claim and also a range between 0.1 mm to about 3.0 mm [0181] which overlaps with the range recited in the claim. Regarding instant claim 8, Lindsay teaches that the strip may contain 15 mg, 20 mg and 25 mg [0157 and 0159].
Neither of the references teaches using the whey isolate protein of claim 7
Modi teaches orally administrable composition comprising at least one physiologically acceptable film forming agent. The composition is in the form of a wafer having a thickness of 0.1 mm [0101]. The film-forming agent is whey protein isolate (claim 13 and [0071] and the active agent is a cannabinoid including delta-9 tetrahydrocannabinol (THC) (claims 11 and 19 and [0092)).
Lindsay differs from amended claim 1 in that it does not disclose a carbon dioxide source integrated into the disclosed film.
Aziz teaches a consumable film comprising a carbon dioxide source and an acid source (see [0006]).  The disclosed edible film strips comprising a carbon dioxide source produce a fizzing sensation when the film adheres and dissolves in the mouth of the consumer (see [0018]).
Regarding the limitation in claim 1, “so as to dissolve and liquefy the pharmaceutical solution,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
lt would have been obvious to a person having ordinary skill in the art to combine the Lindsay and Modi with Straub and Aziz because the three references are in the same field of endeavor of having an oral thin dosage form containing a cannabinoid; as such the artisan would keep to the guidance provided by Lindsay by choosing and optimizing the thickness of 0.1 mm and the amount of THC in the strip of 15 mg, 20 mg and 25 mg to be administered for the subjects in need thereof. The person having ordinary skill would have also been motivated to modify the composition of the sheet disclosed by Straub through using the whey protein isolate as a film-forming agent in the sheet because whey protein isolate have multiple significant health benefits being nutritious because of being rich in essential amino acid which are not generated in the body, and which must be acquired from external sources.  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615